Citation Nr: 0018856	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine (formerly 
chronic lumbosacral strain), from August 17 to September 
7, 1998.

2. Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine from 
September 8, 1998.


WITNESSES AT HEARING ON APPEAL


Appellant and his friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M & ROC) in White River Junction, 
Vermont.  In August 1999, the veteran was afforded a hearing 
before the undersigned Board member and, in October 1999, the 
Board remanded the veteran's case to the M & ROC for further 
evidentiary development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim was obtained by the RO.

2. From August 17 to September 7, 1998, the service-connected 
back disability was manifested by subjective complaints of 
back pain and stiffness, tenderness and moderate 
limitation of motion.

3. Since September 8, 1998, the veteran's service-connected 
back pathology is manifested by chronic mechanical low 
back pain, minimal tenderness to palpation and no more 
than moderate limitation of motion; herniated discs 
visualized at the lumbosacral junction have not been 
etiologically attributed to the service-connected low back 
disability.
 

CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for degenerative 
joint disease (formerly chronic lumbosacral strain) have 
been met for the period from August 17 to September 7, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999).

2. The criteria for a current evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine 
(formerly chronic lumbosacral strain) have been not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for 
degenerative joint disease of the lumbar spine (chronic 
lumbosacral strain) is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim and, to that end, in October 1999, it 
remanded his claim to the M & ROC to afford him the 
opportunity to undergo VA examinations and submit additional 
medical evidence in support of his claim.  The veteran did 
not submit any new evidence, the examination reports are 
associated with the claims file and the Board believes that 
no further assistance to the veteran with respect to this 
claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
back disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

Service connection for chronic low back strain was granted in 
an August 1981 determination that awarded a 10 percent 
disability evaluation.  The M & ROC reached its decision 
based, in large measure, on review of a service separation 
examination report that diagnosed status post fragments of 
back (Republic of Vietnam) and a report of medical history at 
the time indicating that the veteran had occasional pain from 
a shrapnel wound in back.  The M & ROC also considered 
findings of a July 1981 VA examination that diagnosed chronic 
low back strain manifested by pain, stiffness, slight 
limitation of motion and diminished lumbar lordosis by x-ray. 

Pertinent VA medical records and examination reports, dated 
from 1997 to 2000, are associated with the claims file.  
According to February 1998 VA outpatient records, the 
veteran, who was 50 years old, was seen for ailments that 
included complaints of chronic low back pain.  He gave a 
history of chronic low back pain from a back injury in 
Vietnam, with no surgeries, and described daily low back pain 
that progressively worsened during the day and was helped a 
bit by "Percogesic" and heat.  Pain was noted in the L4-L5 
area, greater on the right side than the left side.  
Examination findings showed that the veteran was strong, 
muscular and obese.  His back was nontender to palpation and 
motor strength and gait were normal.  Flexeril and Darvocet 
were prescribed for back pain and a trial TENS unit was 
recommended.

According to a VA physical therapy record, dated the next 
week, the veteran was scheduled for a TENS trial for relief 
from low back pain and lumbar radiculopathy.  Range of motion 
in the low back was within normal limits.  The veteran tried 
the TENS unit for thirty minutes and reported that pain was 
no longer present when walking but still apparent when 
standing.  A TENS unit was ordered for the veteran.  When 
seen in March 1998, the physical therapy record indicates 
that the veteran reported decreased low back pain with the 
TENS unit while ambulating and the plan was to issue a TENS 
unit to the veteran. 

The M & ROC received the veteran's claim for an increased 
rating for his service-connected back disability on August 
17, 1998.  He underwent VA orthopedic examination in 
September 1998, reported two back injuries in 1969 and said 
he suffered from severe pain ever since.  In the past he was 
a homeless veteran but indicated he recently relocated from 
New Hampshire to Vermont.  The veteran complained of constant 
pain in the lumbosacral spine, graded as a 3 out of 10, 
escalating to a 10 out of 10 with precipitating factors of 
walking up or down stairs, stepping up on a curb, striking 
his left or right hip on an object that resulted in a 
twisting motion of the low back or driving for more than one 
hour.  He complained of pain with going over the frost heaves 
on the back roads.  The veteran's pain was associated with 
weakness, stiffness, fatigability and lack of endurance.  He 
described episodes of his back "going out" brought on by 
sudden twisting motion of the low back and had severe pain if 
he sat for more than five minutes in a straight up position.  
The veteran complained of intermittent radiculopathy to both 
great toes and both heels, usually after a flare.  Further, 
the veteran said he had low back pain flares every day and, 
mid morning, had to lie down for at least an hour.  Major 
flares occurred every two weeks and the duration of pain and 
incapacitation was up to three days.  The examiner noted that 
the veteran's outpatient record revealed multiple recent 
episodes of the veteran being seen in the walk-in clinic for 
his low back over the last six months.  During a flare, any 
movement hurt the veteran and caused him to be laid up and 
incapacitated.  The longest he was ever laid up was six 
months.  The veteran denied use of any crutches, braces or 
canes and denied any fecal or urinary incontinence or 
erectile dysfunction.  He had no previous surgery on his 
back.  The effect of his condition on his usual occupation 
was nil, as he had not worked for at least one year.  The 
veteran's daily activities were limited in his ability to 
ambulate secondary to low back pain.  

Further, examination findings revealed that the veteran 
appeared deconditioned and in mild distress and dressed and 
undressed with a mild amount of discomfort.  His back was 
significant for right paravertebral muscle spasm that was 
greater than the left.  Motor examination was normal.  His 
quadriceps and lower extremities showed normal muscle 
strength.  Sensory examination was normal and intact to light 
touch, vibration and position sense of the lower extremities.  
Left straight leg raise was positive at 60 degrees and, on 
the right, was negative at 85 degrees.  Treatment included 
Naprosyn and Darvocet.  Pain-free range of motion was forward 
flexion from 0 to 70 degrees, backward extension from 0 to 10 
degrees, left and right lateral flexion from 0 to 10 degrees 
and left and right rotation from 0 to 10 degrees.  The 
examiner commented that the veteran had very little movement 
in the lumbosacral spine without pain.  X-rays in the past 
revealed degenerative arthritis.  The diagnosis was 
degenerative arthritis of the lumbosacral spine.

According to a September 1998 VA report of x-rays of the 
veteran's lumbosacral spine, mild degenerative disk disease 
was seen at the L3-4 level and facet arthropathy at the L4-5 
and L5-S1 levels.  There was no evidence of abnormal 
alignment or bony injury to the lumbosacral spine.   

In a January 1999 rating action, the M & ROC assigned a 20 
percent disability evaluation for the veteran's chronic 
lumbosacral strain.  The increased rating was effective from 
September 8, 1998, the date of the recent VA orthopedic 
examination.

At his August 1999 Board hearing, the veteran testified to 
having back pain that increased in severity since 1990 and 
worsened since VA last examined him in 1998.  He described 
nearly constant low back pain that was exacerbated by 
activity and helped by rest and heat.  The veteran had muscle 
spasms on the right side and spinal pain that occasionally 
caused sciatic nerve problems and tingling down his buttocks 
and legs to his feet.  The veteran had not worked in more 
than ten years, primarily due to back problems.  He reported 
that pain limited his range of motion and denied bladder and 
bowel problems and sexual dysfunction.  The veteran stated 
that activity aggravated his back, e.g., descending stairs 
aggravated it, but ascending them did not and going over a 
bump while riding in a car was very painful.  The veteran 
said his back disability prevented him from pursuing 
recreational activities and he was unable to hunt and fish.  
Pain medication was withdrawn for fear he would become 
addicted and he was limited to taking Tylenol that made the 
pain worse.  The veteran's friend testified that the 
veteran's back disability prevented him from pursuing 
recreational activities such as hunting and the friend 
observed the veteran walking stiffly due to back pain.

An April 1999 VA outpatient record indicates that the veteran 
was homeless and unable to work secondary to his back.

Pursuant to the Board's October 1999 remand, in January 2000, 
the veteran underwent VA neurologic examination.  According 
to the examination report, he reported two separate low back 
injuries in service.  In late 1969, he was injured while 
jumping to take cover from machine gun fire and, three months 
later, he fell and struck his lower lumbar spine on a rock.  
Thereafter, he had intermittent problems that progressively 
worsened, with chronic crampy muscle pain, more on the right 
side than on the left side of the back.  For the past several 
years, the veteran suffered bilateral lower extremity 
radicular pain, initially worse in the right leg, but 
subsequently worse in the left leg.  The pain typically 
started in his buttocks and radiated down the posterior 
lateral thigh into the lateral lower leg and foot.  He took 
mild narcotic analgesics in the past but, currently, only 
took Tyelnol.  Typical aggravating factors included any 
prolonged activity or especially bending, stooping or 
lifting.  Alleviating factors included rest, heat and 
massage.  The veteran reported a trial of physical therapy 
without improvement but never had been through a Pain Clinic 
or tried any type of conservative therapy.  He did not use 
any crutches, braces or other orthoses.  The veteran was 
unemployed for the past ten years and last worked as a 
dishwasher.  He lived alone and was independent in all 
activities of daily living.

On examination, the veteran was noted to be overweight and 
not in acute distress.   His lumbar spine demonstrated no 
cutaneous abnormalities.  There was no muscle spasm 
appreciated on palpation.  Range of motion was flexion to 
approximately 40 degrees without pain and an additional 10 
degrees with progressive back pain.  Extension was normal, to 
approximately 30 degrees, and lateral bending was normal to 
approximately 20 degrees.  Lower extremity strength was 
normal, bilaterally, in all muscle groups.  Deep tendon 
reflexes were 2 and symmetric at the knees and 1+ at the 
ankles.  Sensory examination revealed some decreased 
sensation to pinprick over the medial foot and ankle, 
otherwise sensory examination was unremarkable.  
Proprioception and light touch were intact throughout.  He 
had negative straight-leg raise signs, bilaterally, with 
negative bowstring signs.  The veteran was able to ambulate 
on both heels and toes without difficulty and had a tandem 
fluid gait with a negative Romberg assessment.  The examiner 
reviewed the September 1998 x-rays that showed some mild 
degenerative disc disease at the L3-4 level, with no 
significant loss of disc space height and some facet 
arthropathy, evidenced by sclerosis within the L4-5 and L5-S1 
levels.  The VA examiner diagnosed lumbosacral strain with 
chronic bilateral lower extremity radiculopathy.  According 
to the physician, previous x-ray findings were consistent 
with at least a mild degree of degenerative lumbosacral 
arthritis.  Some apparent endplate sclerosis was seen at L3-
4.  A limited magnetic resonance image (MRI) was recommended.  

In a March 2000 Addendum to the January 2000 examination 
report, the VA neurologic examiner said an MRI of the 
veteran's thoracolumbar spine showed no significant 
abnormalities at T10-11.  At T11-12, there was minor central 
disc bulge without herniation.  At L1-L3, there was some 
minimal central disc bulging without evidence of disc 
herniation and no evidence of nerve root neural canal or 
lateral recess compromise.  At L2-3, there was mild disc 
bulging and bony ridging and a small left lateral disc 
herniation that extended inferolaterally from the nerve root 
within the neural foramen and did not appear to compress or 
compromise the nerve root.  At L3-4, there was very mild disc 
bulging and bony ridging with mild bilateral facet and 
ligamentous hypertrophy, but no consequential narrowing of 
the spinal canal, lateral recesses or neuroforamina.  Mild to 
moderate facet joint hypertrophy was noted at L4-5.  At L5-
S1, the disc space appeared unremarkable.  There was some 
significant left facet joint degenerative changes in 
association with mild to moderate facet hypertrophy.  In sum, 
the VA examiner found that the veteran's MRI demonstrated 
evidence of mild degenerative arthritis, particularly at L4-5 
and L5-S1, without any evidence of nerve root, spinal canal 
or lateral recess stenosis.  According to the VA physician, 
the MRI did not provide any evidence for a compressive lesion 
as the source of the veteran's radicular pain.  There also 
did not appear to be any evidence of significant degenerative 
disc disease, either.  The VA examiner said that the 
veteran's diagnosis should, therefore, be chronic low back 
pain with mild degenerative facet joint arthritis at L4-5 and 
L5-S1 without evidence of nerve root, spinal canal or lateral 
recess impingement.

Also in March 2000, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical history as described 
in the January 2000 examination report.  The veteran 
subjectively complained of a several-year history of 
debilitating low back pain with bilateral lower extremity 
radicular pain that varied in severity and in intensity in 
either leg.  He took non-steroidal anti-inflammatory 
medication but, due to gastrointestinal symptoms, was unable 
to continue taking it and currently took Tylenol for pain.  
The veteran noted increased weakness and fatigue with his 
back with pain and decreased range of motion.  He reported 
flare-ups two or three times a week when the pain and his 
range of motion was more severely affected such that he was 
nearly straight-backed and had increased weakness in his 
lower back and legs.  The veteran said factors that 
precipitated flare-ups were increased walking, stooping, 
bending or carrying weight above a few pounds.  Periods of 
flare-ups lasted from several hours to several days.  
Alleviating factors included rest, Tylenol, warm packs and 
massage.  The veteran did not use any crutches, braces or 
canes.  He was unemployed for ten years.  Prior to that he 
worked as a laborer.  During periods of flare-up, the veteran 
was unable to perform usual activities of daily living.  

Findings on examination revealed that the veteran's lumbar 
spine did not show redness, bruising or effusing.  He had 
tight paravertebral muscles from level L2 to S1 joints, 
bilaterally, with no spasm noted in this area.  The veteran 
was tender over the area of tight muscles and tender over the 
sciatic notch, bilaterally.  Range of motion was forward 
flexion to just above his knees without pain, for a total of 
about 40 degrees, and then an additional 15 degrees when 
limited by pain.  He could actively extend his back to 15 
degrees when it was limited by pain; right and left lateral 
bend were equal with pain-free motion to 20 degrees and 
limited by pain at 25 degrees.  The veteran displayed his 
pain by increased facial grimacing and guarding of his 
movement within the range of motion.  He had a positive 
Goldthwait's sign at 60 degrees on the right and 70 degrees 
on the left and showed no increase in radicular symptoms with 
straight-leg raising.  The musculature of the veteran's back, 
aside from the noted tightness, was normal.  There was no 
decreased strength in his lower extremities, bilaterally.  He 
was able to walk on his toes and heels without difficulty.  
There was no loss of sensation in his lower legs or back, 
deep tendon reflexes were +1 bilaterally for patellar and 
Achilles tests and a Babinski test was negative.  The VA 
orthopedic examiner reviewed the February 2000 MRI of the 
veteran's lumbar spine described above.

Furthermore, according to the VA examination report, in the 
opinion of the Orthopedic Department, the veteran's physical 
examination, history and radiologic testing demonstrated 
degenerative joint disease of the lumbar spine.  The veteran 
denied intercurrent injury to his back and reported the only 
injury he had was in service. It was noted that the most 
common predisposing factor for the development of 
degenerative joint disease of the lumbar spine was trauma.  
Therefore, it was as likely as not that the veteran's 
degenerative joint disease of the back was caused by the 
injuries he suffered during his military service.

In the April 2000 supplemental statement of the case, the M & 
ROC noted that both recent VA examiners diagnosed 
degenerative joint disease of the lumbar spine and it 
recharacterized the veteran's disability.  The M & ROC 
further noted that it would constitute pyramiding to rate 
these conditions separately because they had overlapping 
symptoms.  The M & ROC said the veteran's condition was rated 
based on limitation of motion, taking into account functional 
loss and painful motion.




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Painful motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59.

In April 2000, the M & ROC recharcterized the veteran's 
service-connected back disability as degenerative joint 
disease of the lumbar spine that was rated under Diagnostic 
Code 5295.  Degenerative joint disease under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999) is evaluated on the 
basis of the limitation of motion of the joint affected, here 
the lumbosacral spine.  Thus, an increased rating may be 
assigned if the veteran's low back order more nearly 
approximates the criteria for an increased rating under 
Diagnostic Codes 5292 or 5295.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Id.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving Diagnostic Code 
5295, VA must determine whether there is muscle spasm or 
comparable pathology.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

Although the veteran's low back disorder could be rated by 
recourse to several diagnostic codes, the rule against 
pyramiding precludes the use of multiple diagnostic codes in 
order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1999).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The record shows that, from August 17 to 
September 1998, the veteran's low back pathology more nearly 
approximated the criteria for a 20 percent, but no higher, 
rating under Diagnostic Code 5295 and, since September 8, 
1998, his low back pathology does not equal or more nearly 
approximate that required for the next higher evaluation.  
38 C.F.R. § 4.7.  The Board believes that the 20 percent 
evaluation presently assigned accurately reflects that actual 
degree of functional impairment demonstrated in this case due 
to the service-connected low back pathology.  38 C.F.R. 
§§ 4.10, 4.40. 

The Board notes that there is no medical evidence of 
significant degenerative disc disease etiologically 
attributed to the service-connected degenerative joint 
arthritis (chronic lumbosacral strain).  

Symptomatology productive of severe lumbosacral strain due to 
the service-connected low back disorder is not shown.  The 
record shows some mild degenerative facet joint arthritis at 
L4-5 and L5-S1 attributed to service-connected back injury.  
However, range motion of the lumbar spine, while hardly full, 
has not resulted in listing of the whole spine to the 
opposite side or marked limitation of forward bending in a 
standing position or complete loss of lateral spine motion.  
The veteran's lateroflexion is normal and, while there was a 
positive Goldthwait's sign was at 60 degrees on the right leg 
and 70 degrees on the left, he displayed no increase in 
radicular symptoms with straight-leg raising during the March 
2000 VA orthopedic examination.  

Nor did the veteran have objective evidence neurologic 
deficits on VA examinations in January and March 2000 when he 
was able to heel and toe walk.  It is notable that on VA 
orthopedic examination September 1998, sensory and motor 
examinations were normal, a paravertebral muscle spasm, 
greater on the right than the left was noted, but the 
veteran's quadriceps and lower extremities showed normal 
muscle strength.  When examined by a VA neurologist in 
January 2000, the veteran's lumbar spine showed no 
abnormalities and no spasm was appreciated.  Aside from some 
decreased sensation over the medial foot and ankle, sensory 
examination was unremarkable.  The veteran had a tandem fluid 
gait.  When seen by a VA orthopedist in March 2000, there 
were tight paravertebral muscles from L2 to S1, bilaterally, 
but there was no evidence of paravertebral spasm.  There was 
normal musculature of the back and no decreased strength in 
the lower extremities, bilaterally.  The diagnoses of the 
examiners in recent years have involved degenerative joint 
arthritis of the lumbar spine, but not degenerative disk 
disease.  Although muscle spasm of the paravertebral muscle 
due to acute low back strain was shown in 1998, this is 
contemplated in the criteria for a 20 percent evaluation that 
is warranted from August 17, 1998.

Moreover, recent neurologic examination findings associated 
with the veteran's low back pathology have been no more than 
slight and are contemplated in the currently assigned 
disability evaluation.  Although the veteran had some disc 
degeneration, the examiner essentially found that it was not 
the source of any alleged back pain nor was it etiologically 
associated with the service-connected degenerative joint 
disease.  In fact, in the March 2000 Addendum, the VA 
neurologic examiner stated that the recent MRI did not 
provide any evidence for a compressive lesion as the source 
of the veteran's radicular pain.  The doctor said that there 
also did not appear to be any evidence of significant 
degenerative disc disease, and the revised diagnosis was 
chronic low back pain with mild degenerative facet joint 
arthritis at L4-5 and L5-S1 without evidence of nerve root, 
spinal canal or lateral recess impingement.  Furthermore, in 
January 2000, the VA neurologist noted that x-rays taken in 
September 1998 were consistent with a mild degree of 
degenerative lumbosacral arthritis and, after review of the 
February 2000 MRI again described the veteran's arthritis as 
mild.  Moreover, abnormal mobility, on forced motion of the 
lumbosacral spine has not been demonstrated on any occasion, 
such as to warrant a 40 percent evaluation under that 
diagnostic code.  The severe pain that the veteran evidently 
endures has not been objectively found to be related to 
service-connected factors.  Thus, a rating by analogy to 
intervertebral disc syndrome under Diagnostic Code 5293 is 
not warranted in the absence of manifestations due to the 
service-connected low back disorder that could be said to 
more nearly approximate those necessary for a 40 percent 
evaluation under that diagnostic code.  See 38 C.F.R. 
§ § 4.7, 4.71a, Diagnostic Code 5293 (1999).  More 
importantly, the veteran is not service-connected for disc 
pathology and the medical evidence of record does not 
associate any radicular symptomatology with the veteran's 
service-connected degenerative joint disease of the lumbar 
spine.

Even with consideration of the factors set forth in DeLuca v. 
Brown, 8 Vet. App.  at 202, the examination findings do not 
support a rating in excess of that currently assigned.  The 
record shows that, when examined in September 1998, the 
veteran had no more than moderate limitation of spine motion 
in the forward plane of excursion with some limitation in the 
other planes.  Although the veteran was noted to display pain 
with facial grimacing and guarded movement within his range 
of motion during examination in 2000, functional loss due to 
pain from service-connected disability has not been supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran.  See Johnson v. Brown, 10 Vet. App. at 85; 
38 C.F.R. § 4.40.  As previously noted, after review of the 
MRI taken in February 2000, the VA neurologic examiner only 
diagnosed mild degenerative facet joint arthritis at L4-5 and 
L5-S1.

The Board notes that recent medical evidence has not 
indicated that the veteran's service-connected low back 
disability exhibited any excessive fatigability or 
incoordination, that is wholly consistent with the full 
muscle strength and only moderate limitation of spine motion 
demonstrated.  See DeLuca v. Brown, 8 Vet. App. at 207 
(functional loss due to excess fatigability under 38 C.F.R. 
§ 4.45 should be measured, if feasible, in additional loss of 
motion of the affected joint).  Indeed, the veteran's muscle 
strength, bulk and tone have been essentially normal on all 
of the examinations during the pendency of this appeal.

Accordingly, the Board finds that a 20 percent rating, but no 
more, is warranted for service-connected degenerative joint 
disease of lumbar spine (formerly chronic lumbosacral strain) 
from August 17 to September 7, 1998.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The benefit 
of the doubt has been resolved in the veteran's favor to this 
limited extent.  38 C.F.R. § 4.7. 

The Board further finds that for the reasons hereinbefore 
enumerated, that the preponderance of the evidence is against 
the claim for a rating in excess of 20 percent since 
September 8, 1998, for the service-connected low back 
disability.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has asserted that he was unable to work due to his back 
disability, but not submitted any evidence in support of this 
contention.  Although he may have experienced a measure of 
interference with his employment as a laborer due to his back 
disability, it is not shown that he is significantly disabled 
with respect to other lines of occupational advancement for 
which he may be qualified.  He has displayed a reasoned 
intelligence in the course of this appeal and, undoubtedly, 
could function in work settings not requiring much physical 
exertion.  Accordingly, the Board finds that the RO did not 
err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).












ORDER

A 20 percent evaluation is granted for degenerative joint 
disease of the lumbar spine (formerly chronic lumbosacral 
strain), from August 17 to September 7, 1998, subject to the 
controlling regulations governing the payment of monetary 
benefits.

A rating in excess of 20 percent from September 8, 1998 is 
denied for degenerative joint disease of the lumbar spine. 

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

